DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on 2/16/2022, in which claims 1, 18, and 20 was amended, and claims 1 – 2, 5 – 7, and 9 - 20 are presented for further examination.
3.	Claims 1 – 2, 5 – 7, and 9 – 20 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments see pages 10 - 15, filed on 2/16/2022, with respect to claims 1 – 2, 5 – 7, and 9 - 20 have been fully considered and are persuasive.  The rejection of claims 1 – 2, 5 – 7, and 9 - 20 has been withdrawn. 

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Furqan Nanji (Registration #: 64,405) on May 2nd, 2022.
Please cancel claims 6, 9 – 10, and 19, and amends claims 1, 11 – 12, 14, 16, 18, and 20 as follows;
1.	(Currently Amended)  A method for searching data, the method comprising:
            evaluating a query to search a data model, wherein the query is a pipelined search query comprising a predicate, 
wherein the data model corresponds to a set of data and is defined by a set of events and at least one structured field from fields associated with the set of events, wherein the at least one structured field is explicitly defined as part of the data model, wherein each event comprises a time-stamped portion of raw machine data and is stored in a field searchable data store, wherein the data model is associated with a summarization table that comprises a plurality of entries including reference values for identifying respective locations in the field searchable data store for the set of events, wherein the plurality of entries identify a respective value for the at least one structured field associated with the data model,
wherein the evaluating comprises: partitioning the pipelined search query into blocks corresponding to a plurality of commands, extracting semantic information from the plurality of commands in the pipelined search query, constructing an abstract semantic tree with the semantic information, and performing optimization operations for the pipelined search query using the semantic information, wherein the optimization operations comprise evaluating the predicate earlier than other commands from the plurality of commands in the pipelined search query;
            accessing the set of events in the field searchable data store using the reference values; and
            annotating the set of events with the at least one structured field and with at least one dynamic field from the fields associated with the set of events, and wherein the at least one dynamic field is a field that occurs in the set of events but is not defined as part of the data model during data model creation, wherein the annotating comprises extracting the at least one structured field and a respective field value from the summarization table and extracting the at least one dynamic field and a respective field value from the set of events responsive to the accessing.
6.	(Canceled) 
9.  	(Canceled)
10.  	(Canceled)
11.	(Currently Amended)  The method of Claim 1, further comprises determining if the predicate comprises a dynamic field, and responsive to a determination that the predicate comprises a dynamic field, the accessing comprises:
	retrieving the set of events from the field searchable data store using the reference values in the summarization table; 
	evaluating the predicate against the set of events; and
	filtering the set of events in accordance with results from the evaluating of the predicate to extract a subset of the set of the events.

12. 	(Currently Amended)  The method of Claim 1, further comprises determining if the predicate comprises a dynamic field, and responsive to a determination that the predicate does not comprise a dynamic field, the accessing comprises:
	evaluating the predicate against the at least one structured field indexed in the summarization table; 
	responsive to the evaluating of the predicate, determining reference values in the summarization table corresponding to a subset of the set of events; and
	retrieving the subset of the set of events from the field searchable data store.

14.	(Currently Amended)  The method of Claim 1, further comprises:
	 determining if the predicate comprises a dynamic field; and
	responsive to a determination that the pipelined search query comprises a dynamic field, automatically invoking an option to annotate the set of events with the at least one dynamic field.

16.  	(Currently Amended)  The method of Claim 1, further comprises determining if the predicate comprises a dynamic field and if the pipelined search query can be optimized by evaluating the predicate earlier than other commands from the commands in the pipelined search query, and responsive to a determination that the predicate does not comprise a dynamic field and that the predicate can be evaluated earlier, the accessing comprises:
	evaluating the predicate against the at least one structured field indexed in the summarization table; 
	responsive to the evaluating of the predicate, determining reference values in the summarization table corresponding to a subset of the set of events; and
	retrieving the subset of the set of events from the field searchable data store.


18.	(Currently Amended)  A network device operative for searching data, the network device comprising:
	a memory operative to store instructions; and
	a processor device that is operative to execute instructions that enable actions, the actions comprising:
evaluating a query to search a data model, wherein the query is a pipelined search query comprising a predicate, 
wherein the data model corresponds to a set of data and is defined by a set of events and at least one structured field from fields associated with the set of events, wherein the at least one structured field is explicitly defined as part of the data model, wherein each event comprises a time-stamped portion of raw machine data and is stored in a field searchable data store, wherein the data model is associated with a summarization table that comprises a plurality of entries including reference values for identifying respective locations in the field searchable data store for the set of events, wherein the plurality of entries identify a respective value for the at least one structured field associated with the data model,
wherein the evaluating comprises: partitioning the pipelined search query into blocks corresponding to a plurality of commands, extracting semantic information from the plurality of commands in the pipelined search query, constructing an abstract semantic tree with the semantic information, and performing optimization operations for the pipelined search query using the semantic information, wherein the optimization operations comprise evaluating the predicate earlier than other commands from the plurality of commands in the pipelined search query;
            accessing the set of events in the field searchable data store using the reference values; and
            annotating the set of events with the at least one structured field and with at least one dynamic field from the fields associated with the set of events, and wherein the at least one dynamic field is a field that occurs in the set of events but is not defined as part of the data model during data model creation, wherein the annotating comprises extracting the at least one structured field and a respective field value from the summarization table and extracting the at least one dynamic field and a respective field value from the set of events responsive to the accessing.

19.  	(Canceled)  
20.	(Currently Amended)  A processor readable non-transitive storage media that includes instructions and wherein execution of the instructions by a processor device enables actions, wherein the actions comprise:
	evaluating a query to search a data model, wherein the query is a pipelined search query comprising a predicate, 
wherein the data model corresponds to a set of data and is defined by a set of events and at least one structured field from fields associated with the set of events, wherein the at least one structured field is explicitly defined as part of the data model, wherein each event comprises a time-stamped portion of raw machine data and is stored in a field searchable data store, wherein the data model is associated with a summarization table that comprises a plurality of entries including reference values for identifying respective locations in the field searchable data store for the set of events, wherein the plurality of entries identify a respective value for the at least one structured field associated with the data model,
wherein the evaluating comprises: partitioning the pipelined search query into blocks corresponding to a plurality of commands, extracting semantic information from the plurality of commands in the pipelined search query, constructing an abstract semantic tree with the semantic information, and performing optimization operations for the pipelined search query using the semantic information, wherein the optimization operations comprise evaluating the predicate earlier than other commands from the plurality of commands in the pipelined search query;
            accessing the set of events in the field searchable data store using the reference values; and
            annotating the set of events with the at least one structured field and with at least one dynamic field from the fields associated with the set of events, and wherein the at least one dynamic field is a field that occurs in the set of events but is not defined as part of the data model during data model creation, wherein the annotating comprises extracting the at least one structured field and a respective field value from the summarization table and extracting the at least one dynamic field and a respective field value from the set of events responsive to the accessing.

Reason for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1 – 2, 5 – 7, and 9 – 20 (renumbered 1 – 17) are allowed in light of the applicant’s arguments and in light of the prior art made of record.
The present application is directed to method, device, and processor readable non-transitive storage media for emitting structure and dynamic fields from an accelerated data model. The closest prior art Axilrod et al (US 2009/0281931 A1), Shepherd et al (US 2015/0100432 A1), Yu et al (US 2016/0147828 A1), and  Chi et al (US 2014/0214880 A1) disclose similar emitting structure and dynamic fields from an accelerated data model. However, Axilrod et al (US 2009/0281931 A1), Shepherd et al (US 2015/0100432 A1), Yu et al (US 2016/0147828 A1), and  Chi et al (US 2014/0214880 A1), alone, or, in combination, fails to anticipate or render obvious the recited features of  “wherein the evaluating comprises: partitioning the pipelined search query into blocks corresponding to a plurality of commands, extracting semantic information from the plurality of commands in the pipelined search query, constructing an abstract semantic tree with the semantic information, and performing optimization operations for the pipelined search query using the semantic information, wherein the optimization operations comprise evaluating the predicate earlier than other commands from the plurality of commands in the pipelined search query; accessing the set of events in the field searchable data store using the reference values; and annotating the set of events with the at least one structured field and with at least one dynamic field from the fields associated with the set of events, and wherein the at least one dynamic field is a field that occurs in the set of events but is not defined as part of the data model during data model creation, wherein the annotating comprises extracting the at least one structured field and a respective field value from the summarization table and extracting the at least one dynamic field and a respective field value from the set of events responsive to the accessing” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Therefore, the pending claims 1 – 2, 5 – 7, and 9 – 20 (renumbered 1 – 17) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/3/2022